                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
v.                                              §          Case Number: 3:16-cr-00060-M
                                                §
LUIS RAFAEL RIOS (11)                           §
                                                §
                                                §
      Defendants.                               §

                                    AMENDED ORDER

       The Court hereby modifies its Order Accepting the Report and Recommendation of the

United States Magistrate Judge Concerning the Guilty Plea of Defendant Luis Rafael Rios. [ECF

No. 659]. Defendant Rios is hereby adjudged guilty of violating 18 U.S.C. § 1349 Conspiracy to

Commit Health Care Fraud and not 42 U.S.C. § 1320a-7b(b)(2) and 18 U.S.C. § 2 Payment of

Illegal Kickbacks and Aiding and Abetting Payment of Illegal Kickbacks. Sentence will be

imposed in accordance with the Court's scheduling order. The Court adopts the findings of the

United States Magistrate Judge by clear and convincing evidence that the defendant is not

likely to flee or pose a danger to any other person or the community if released and should

therefore be released under § 3142(b) or (c).

       SO ORDERED

       August 13, 2019.


                                           _________________________________
                                           BARBARA M. G. LYNN
                                           CHIEF JUDGE




                                            -1-
